Citation Nr: 0823604	
Decision Date: 07/16/08    Archive Date: 07/23/08

DOCKET NO.  04-11 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a back 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from October 1942 to 
December 1945.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2003 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, 
South Dakota, which, in pertinent part, found that new and 
material evidence had not been received to reopen the claim 
of service connection for a back disorder.

The record reflects that the veteran initially requested a 
Board hearing in conjunction with this appeal.  However, he 
withdrew this request in April 2004.

This case was previously before the Board in November 2006, 
at which time it was remanded for additional notification.  
As a preliminary matter, the Board finds that the remand 
directives have been satisfied, and, thus, a new remand is 
not required to comply with the holding of Stegall v. West, 
11 Vet. App. 268 (1998).

For good cause shown, the veteran's appeal has been advanced 
on the Board's docket in accord with 38 U.S.C.A. § 7107 and 
38 C.F.R. § 20.900(c).


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the instant case has been 
completed.

2.  Service connection was previously denied for a back 
disorder by a July 1999 Board decision.  Nothing in the 
record indicates the veteran appealed that decision to the 
United States Court of Appeals for Veterans Claims (Court).

3.  Although the evidence received since the last prior 
denial of service connection for a back disorder was not 
previously submitted to agency decisionmakers, it does not 
relate to an unestablished fact necessary to substantiate the 
claim, is cumulative and redundant of the evidence of record 
at the time of the last prior final denial, and does not 
raise a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence not having been received to reopen 
the claim of entitlement to service connection for a back 
disorder, the benefit sought on appeal is denied.  
38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 (West 2002); 
38 C.F.R. §§ 3.156(a), 3.159 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that, in accord with the 
Veterans Claims Assistance Act of 2000 (VCAA), VA has an 
obligation to notify claimants what information or evidence 
is needed in order to substantiate a claim, as well as a duty 
to assist claimants by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 
5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The Court has held that adequate notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 120 (2004).  In this case, the veteran was 
sent pre-adjudication notice by a letter dated in January 
2003.  He was also sent additional notification in April 2007 
in accord with the Board's remand directives, followed by 
readjudication of the claim by a January 2008 Supplemental 
Statement of the Case.

Taken together, the aforementioned VCAA letters informed the 
veteran of the evidence necessary to substantiate his current 
appellate claim, what information and evidence he must 
submit, what information and evidence will be obtained by VA, 
and indicated the need for the veteran to advise VA of or to 
submit any evidence in his possession that was relevant to 
the case.  As such, this correspondence fully complied with 
the notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b), as well as the holding in Quartuccio, supra.  
Moreover, the April 2007 letter included information 
regarding disability rating(s) and effective date(s) as 
mandated by the Court's holding in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

The Board also notes that, during the pendency of this 
appeal, the Court issued a decision in the appeal of Kent v. 
Nicholson, 20 Vet. App. 1 (2006), which established 
significant new requirements with respect to the content of 
the notice necessary for those cases involving the reopening 
of previously denied claims.  Specifically, the Court held 
that VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and VA must 
notify the claimant of the evidence and information that is 
necessary to establish his or her entitlement to the 
underlying claim for the benefit sought by the claimant.  
Here, both the January 2003 and April 2007 letters noted the 
prior denial, informed the veteran that new and material 
evidence was required to reopen the previously denied claim, 
and explained the standard for new and material evidence by 
language which tracks that of the relevant regulatory 
provision.  In addition, the April 2007 letter noted the 
basis for the prior denial.  Consequently, the Board finds 
that the veteran has received adequate notification pursuant 
to Kent, supra.

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In view of the 
foregoing, the Board finds that the veteran was notified and 
aware of the evidence needed to substantiate this claim and 
the avenues through which he might obtain such evidence, and 
of the allocation of responsibilities between himself and VA 
in obtaining such evidence.  Accordingly, there is no further 
duty to notify.

In addition, the duty to assist the veteran has been 
satisfied in this case.  All available medical records are in 
the claims file and were reviewed by both the RO and the 
Board in connection with the veteran's claim.  Nothing in the 
record indicates the veteran has identified the existence of 
any relevant evidence that is not of record.  In fact, he 
reported in a May 2007 statement that he had no other 
information or evidence to submit.  He has had the 
opportunity to present evidence and argument in support of 
his claim.  As noted in the Introduction, he withdrew his 
request for a Board hearing.  Moreover, under the law, an 
examination is not required in the context of new and 
material evidence claims.  38 C.F.R. § 3.159(c)(4)(iii); see 
also 66 Fed. Reg. 45,620, 45,628 (August 29, 2001).  

The Board acknowledges that the veteran's service treatment 
records appear to have been destroyed in the 1973 fire at the 
National Personnel Records Center (NPRC).  In such 
situations, it has a heightened obligation to explain its 
findings and conclusions and carefully consider the benefit-
of-the-doubt rule.  See Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992); O'Hare v. Derwinski , 1 Vet. App. 365, 367 
(1991).  However, the case law does not lower the legal 
standard for proving a claim for service connection but 
rather increases the Board's obligation to evaluate and 
discuss in its decision all of the evidence that may be 
favorable to the veteran.  See Russo v. Brown, 9 Vet. App. 46 
(1996).  Moreover, there is no presumption, either in favor 
of the claimant or against VA, arising from missing records.  
See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) 
(wherein the Court declined to apply an "adverse presumption" 
where records have been lost or destroyed while in government 
control which would have required VA to disprove a claimant's 
allegation of injury or disease).

In view of the foregoing, the Board finds that the duty to 
assist has been satisfied in this case.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claim.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant. Reasonable doubt is doubt which 
exists because of an approximate balance of positive and 
negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).  

In this, and in other cases, only independent medical 
evidence may be considered to support medical findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the veteran has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.  
38 C.F.R. § 3.159(a)(1).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

In the instant case, service connection was previously denied 
for a back disorder by a July 1999 Board decision.  Nothing 
in the record indicates the veteran appealed that decision to 
the Court.  Accordingly, that decision is final.  See 
38 U.S.C.A. §§ 7103, 7104; 38 C.F.R. § 20.1100.

Despite the finality of a prior decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  The Court has held that, when "new 
and material evidence" is presented or secured with respect 
to a previously and finally disallowed claim, VA must reopen 
the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  
Further, the Court has also held that in order to reopen a 
previously and finally disallowed claim there must be new and 
material evidence presented since the time that the claim was 
finally disallowed on any basis, not only since the time that 
the claim was last disallowed on the merits.  Evans v. Brown, 
9 Vet. App. 273, 285 (1996) (overruled on other grounds).

For claims filed on or after August 29, 2001, 38 C.F.R. 
§ 3.156(a) provides that a claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  
New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 66 
Fed. Reg. 45,628, 45,630 (August 29, 2001).

The evidence on file at the time of the prior denial in July 
1999 included statements by and on behalf of the veteran, 
morning and sick reports for the 348th Airdrome Squadron, the 
transcript from a September 1998 RO hearing, and medical 
records which covered a period through 1998.

The veteran contended, through his statements and hearing 
testimony, that his current back disorder resulted from an 
in-service muscle strain that occurred in 1944 when he and 
another soldier were lifting an engine.  He further reported 
that he was initially treated for his back injury in 1944 in 
Burma, and that within one year of his discharge he received 
treatment in New Underwood, South Dakota, and thereafter, he 
received treatment at a VA medical center in Ft. Meade, South 
Dakota.  However, he also indicated that various medical 
records regarding his back were unavailable and the people 
who treated him were deceased.  He also attempted to obtain 
statements from fellow veterans with knowledge of his in-
service injury and resulting medical treatment, but was 
unsuccessful.

The morning and sick reports revealed that the veteran 
reported to sick call on several occasions in 1945, but was 
returned to duty each time.  However, the records do not 
document the nature of his illness or complaints.  Further, 
the veteran submitted these records previously to show that 
he suffered from malaria, hearing loss and a heart condition 
while in-service.

The medical records that were on file indicate the veteran 
was first diagnosed with a low back disorder in 1983.  
Nevertheless, no competent medical opinion was of record 
which related the current disability to military service.  In 
fact, a September 1998 VA examiner, after reviewing all 
available VA medical records, concluded that "there is 
insufficient evidence to conclude that his back strain in the 
military is the cause of his current low back condition."

In denying the veteran's claim in the July 1999 decision, the 
Board found that there was no competent medical evidence of 
record relating any currently diagnosed back disorder to the 
veteran's period of active service, or any injury which 
occurred therein.

The evidence added to the record since the prior denial of 
July 1999 includes additional statements by and on behalf of 
the veteran, as well as additional medical records which 
cover a period through 2003.

Initially, the Board acknowledges that the evidence is 
"new" to the extent it was not of record at the time of the 
July 1999 Board decision.  However, the contentions advanced 
by the veteran in these statements essentially reiterate 
those he advanced at the time of the prior denial.  As such, 
this evidence is cumulative and redundant.

With respect to the medical records, the Board observes that 
they continue to reflect treatment for a low back disorder.  
However, there is still no competent medical opinion of 
record which relates the current disability to service, which 
was the basis for the original denial.  Therefore, these 
additional medical records do not relate to an unestablished 
fact necessary to substantiate the claim, and do not raise a 
reasonable possibility of substantiating the claim.  See 
Cornele v. Brown, 6 Vet. App. 59, 62 (1993); Mintz v. Brown, 
6 Vet. App. 277, 280 (1994) (medical evidence that merely 
documents continued diagnosis and treatment of disease, 
without addressing the crucial matter of medical nexus, does 
not constitute new and material evidence).

In view of the foregoing, the Board must find that even 
though the evidence received since the last prior denial of 
service connection for a low back disorder was not previously 
submitted to agency decisionmakers, it does not relate to an 
unestablished fact necessary to substantiate the claim, is 
cumulative and redundant of the evidence of record at the 
time of the last prior final denial, and does not raise a 
reasonable possibility of substantiating the claim.  As such, 
new and material evidence has not been received pursuant to 
38 C.F.R. § 3.156(a).  Moreover, as new and material evidence 
adequate to reopen the previously denied claim has not been 
received, the Board does not have jurisdiction to consider 
the claim or to order additional development.  See Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996).




ORDER

New and material evidence not having been received to reopen 
the claim of entitlement to service connection for a back 
disorder, the benefit sought on appeal is denied.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


